DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 13 AUGUST 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/22/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of “graphene-based nanoplatelets” and “graphene nanoplatelets” – there is an ambiguity regarding the claimed components since it is unclear whether the components are the same or different – thus leading to the limitations being unclear regarding (a) the steps sequence and relationships and (b) the resulting composition/dispersion/laminate material. Claims 2-16 are dependent on claim 1 thus inherit the same deficiencies and it is unclear as which component is being referenced.
Claim 1 recites the limitation "the step of forming" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first, second, and third blocks" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim. See also claim 16 for an additional occurrence of “the third block”.
Claim 4 recites the limitation “the graphene nanoplatelets penetrate in a controlled and uniform manner between fibers”. The limitation is ambiguous since there is no specific standard for reaching the controlled and uniform penetration (what is a threshold for achieving the claimed limitation? What are the fibers – see “fibers” vs “fiber”?).
Claim 4 recites the limitation "the thickness" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the spraying" in line 2 and “the electrically non-conductive fiber sheet” in lines 4 and 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim and there is two previous differing occurrences of the mixture limitation in claim 1 – see claim 10 for a proper antecedence of the mixture limitation.
Claim 14 recites the limitation "the component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. It is noted that cited references disclose a laminate with radar absorbing properties comprising carbon nanoparticles; however, none of the cited references discloses the specific components within the specific layers and the structural parameters and relative positioning for the layers within the laminate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yo discloses a laminate with carbon-based components for radar absorption but fails to disclose the specific components within each of the layers of the laminate.                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764